NO. 07-11-00370-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                    MAY 29, 2012


                           FRANCES CEDILLO, APPELLANT

                                          v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

      NO. 2010-427,331; HONORABLE JOHN J. "TREY" MCCLENDON, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellant, Frances Cedillo, was indicted for the offense of aggravated assault

with a deadly weapon.1 Subsequently, appellant entered into an agreement to plead

guilty without the benefit of any plea bargain as to punishment.       After receiving

appellant’s plea of guilty, the trial court heard evidence on the issue of punishment.

Upon considering the evidence on punishment, the trial court assessed appellant’s

punishment at confinement in the Institutional Division of the Texas Department of

Criminal Justice (ID-TDCJ) for 18 years. Appellant submits a single issue on appeal.


      1
          See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011).
Appellant contends that the sentence of 18 years confinement in ID-TDCJ constitutes

cruel and unusual punishment under the facts of this case. We affirm.


                          Factual and Procedural Background


       Appellant and the victim of appellant’s assault, Lucy Cortez, each had a child by

the same man, Christopher Gonzales.         At the time of the assault, both remained

involved with Gonzales. On the day of the assault, appellant and Cortez had been

engaged in a war of words via text messages sent back and forth regarding Gonzales.

This exchange culminated in appellant appearing at Cortez’s house during the early

morning hours and kicking the front door in. Upon being awakened by the noise of the

door being kicked in, Cortez confronted appellant inside the living room of her home.

Cortez succeeded in pushing appellant outside the house into the front yard. In the

ensuing fight, Cortez ended up on top of appellant. Appellant withdrew a gun from her

coat and fired once, missing Cortez, and a second time, striking Cortez in the torso.

Cortez fell off of appellant and attempted to drag herself back inside the house. While

she was doing this, appellant stood up and fired a third time, striking Cortez in the back.

Appellant then fled the scene before police and emergency medical personnel arrived.

Cortez was hospitalized but survived the shooting.


       At the hearing on punishment, the trial court heard the facts recited above. In

addition, the trial court heard a substantial bit of evidence that might be classified as

mitigating evidence. However, after considering all of the evidence and the nature of

the charges, the trial court sentenced appellant to confinement in the ID-TDCJ for 18

years. Appellant filed a motion for new trial. The motion alleged that a new trial should

                                            2
be granted because, “. . . the verdict is excessive in view of the evidence and the

offense charged.” The motion was overruled by operation of law.


         This appeal results from the sentence handed down. In a single issue, appellant

contends that: “The trial court sentence of confinement for a term of eighteen years

constitutes cruel and unusual punishment under the facts of this case.” We affirm.


                             Preservation of Issue for Appeal


         In order to have an appellate court review a complaint, an appellant must

preserve the complaint by timely request, objection, or motion presented to the trial

court that states the specific grounds for the complaint, or the complaint must be

apparent from the context of the trial. See TEX. R. APP. P. 33.1(a)(1); Harrison v. State,

187 S.W.3d 429, 433 (Tex.Crim.App. 2005). Claims of cruel and unusual punishment

must be properly preserved or they will be waived. See Wise v. State, 223 S.W.3d 548,

554 (Tex.App.—Amarillo 2007, pet. ref’d), Nicholas v. State, 56 S.W.3d 760, 768

(Tex.App.—Houston [14th Dist.] 2001, pet. ref’d). A motion for new trial may serve to

preserve a complaint for appeal. See Williamson v. State, 175 S.W.3d 522, 523-24

(Tex.App.—Texarkana 2005, no pet.). However, a general objection that makes no

specific reference to a claim of cruel and unusual punishment does not preserve the

issue for appeal. See TEX. R. APP. P. 33.1(a)(1)(A); Redd v. State, No. 06-08-00001-

CR, 2008 Tex. App. LEXIS 7969, at *10-11 (Tex.App.—Texarkana Oct. 20, 2008, no

pet.).


         At appellant’s sentencing, no objection was voiced concerning the sentencing

being cruel or unusual.     Appellant’s motion for new trial does not mention that the
                                            3
purported sentence was cruel and unusual. Rather, the motion for new trial is a global

motion encompassing a claim that the judgment is contrary to the law and the evidence,

and that the verdict is excessive in view of the evidence. Such a global objection

preserves nothing for review. Redd, 2008 Tex. App. LEXIS 7969, at *10-11.


      Accordingly, we overrule appellant’s single issue.


                                       Conclusion


      Having overruled appellant’s issue, the trial court’s judgment is affirmed.




                                                       Mackey K. Hancock
                                                            Justice



Do not publish.




                                            4